Citation Nr: 0311436	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  01-09 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a back injury.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
respiratory disability, currently characterized as 
asbestosis.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss.  


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had recognized military service in the Coast 
Guard-Merchant Marine from December 1942 to August 1943 and 
in the Army Transportation Corps from October 1943 through 
August 15, 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating actions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  A March 2001 
decision denied reopening the claim of entitlement to service 
connection for residuals of a back injury and reopened and 
denied the claim of entitlement to service connection for a 
respiratory disability, currently characterized as 
asbestosis, and the veteran perfected timely appeals of both 
denials.  A November 2001 rating action denied reopening the 
claim of entitlement to service connection for hearing loss, 
and the veteran filed a timely notice of disagreement.  

The first two claims will be reopened, and appellate 
consideration of the issues of entitlement to service 
connection for back and respiratory disabilities and hearing 
loss will be deferred pending completion of the development 
requested in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The veteran was notified of the July 1991 rating 
decision, which denied entitlement to service connection for 
residuals of a back injury, by letter dated July 17, 1991, 
and he did not perfect a timely appeal.  

2.  The veteran was notified of the April 1997 administrative 
decision, which denied entitlement to service connection for 
a back disability, by letter dated April 7, 1997, and he did 
not file a timely notice of disagreement.  

3.  Evidence submitted since April 1997 includes VA and 
private medical records, which show a current back 
disability, and September 2001 and January 2003 testimony, 
which allege that the veteran injured his back while loading, 
discharging, and disconnecting piping aboard the SS Argentina 
and Henry Gibbons and which identify two health care 
providers of the veteran during his recognized military 
service.  

4.  The veteran was notified of the July 1991 rating 
decision, which denied entitlement to service connection for 
a respiratory disability, by letter dated July 17, 1991, and 
he did not perfect a timely appeal.  

5.  Evidence submitted since July 1991 includes VA and 
private medical records, which state a possible diagnosis of 
asbestos exposure, and September 2001 and January 2003 
testimony, which identify two health care providers of the 
veteran during his recognized military service.  


CONCLUSIONS OF LAW

1.  The July 1991 rating decision, which denied entitlement 
to service connection for residuals of a back injury, and the 
April 1997 administrative decision, which denied entitlement 
to service connection for a back disability, are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302 (2002).  

2.  Evidence received since the final April 1997 
administrative decision is new and material; the claim of 
entitlement to service connection for residuals of a back 
injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).  

3.  The July 1991 rating decision, which denied entitlement 
to service connection for a respiratory disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.201, 20.202, 20.302 (2002).  

4.  Evidence received since the final July 1991 rating 
decision is new and material; the claim of entitlement to 
service connection for a respiratory disability, currently 
characterized as asbestosis, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

Several new provisions of The Veterans Claims Assistance Act 
of 2000, which redefine VA's obligations with respect to the 
duty to assist and inform, apply only to claims filed on or 
after August 29, 2001 and do not apply to the July 2000 
application to reopen the claims of entitlement to service 
connection for back and respiratory disabilities and the July 
2001 application to reopen the claim of entitlement to 
service connection for hearing loss.  See 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001); 38 U.S.C.A. §§ 5103(a), 
5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159(c) 
(2002).  

Technically, the VA has not fulfilled its duty to assist the 
veteran in the development of the first two claims because it 
did not obtain or confirm as unavailable medical records from 
the two health care providers that he claims examined him 
during recognized military service.  The VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the VA.  38 U.S.C.A. § 5103A; 
Quartuccio v. Principi , 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
VA did obtain the available medical records from the other 
identified health care providers, and the veteran received a 
VA respiratory examination, but without benefit of claims 
folder review, in October 2000.  The veteran provided sworn 
testimony at a September 2001 regional office hearing and at 
a January 2003 video hearing before the Board.  The veteran 
and his representative also filed several lay statements with 
the RO.  

The VA has fulfilled its duty to inform the veteran in the 
development of the first two claims.  The VA shall notify the 
claimant and the claimant's representative, if any, of the 
evidence which is necessary to substantiate the claim, which 
evidence the claimant is to provide, and which evidence the 
VA will attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a).  The RO's July 1991, January 1997, and October 
2000 letters and rating actions from March 2001 to November 
2001 informed the veteran of the applicable laws and 
regulations, the evidence needed to substantiate the claims, 
and which party was responsible for obtaining the evidence.  
In these documents, the VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity and that it still remained 
his ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claims.  At a 
September 2001 regional office hearing, the VA hearing 
officer informed the veteran that his U.S. Public Health 
Service medical records from the 1940's had been requested 
but were unavailable, and the veteran confirmed that he, too, 
had no Public Health records in his possession.  The 
veteran's January 2003 statement waived RO consideration of 
evidence submitted directly to the Board.  

The Board will proceed with reopening and remanding the first 
two claims, and there will be no prejudice to the veteran, 
because the current evidence of record supports reopening 
both claims.  




Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a back injury

The July 1991 decision, which denied entitlement to service 
connection for residuals of a back injury, and the April 1997 
administrative decision, which denied entitlement to service 
connection for a back disability, were based on the evidence 
at the time, which included lay statements, a formal 
application, service department records, Merchant Marine 
records, marriage and birth certificates, a functional 
resume, letters from a former U.S. senator and a former U.S. 
president, and post-service medical records.  

The veteran's September 1990 lay statement asserted that he 
injured his back while working on a Merchant Marine ship in 
1950.  His April 1991 statements requested a VA examination 
and asserted that he needed a 30 percent disability rating in 
order to qualify for a full-time job at a VA hospital.  The 
veteran's formal October 1990 application for service 
connection asserted that he injured his back in 1943 and that 
he received post-service treatment for two ruptured disks in 
1950 and 1960.  

Service department records confirmed periods of recognized 
service, which included service aboard various ships.  The 
veteran served on the George Leonard from December 1942 to 
March 1943, the SS Argentina from March 1943 to August 1943, 
the Lakehurst from October 1943 to November 1943, the James 
Parker from December 1943 to May 1945, and the Henry Gibbons 
in August 1945.  The veteran asserted that his military 
service extended through the Korean War and Vietnam Era and 
covered the periods in which his back was treated in 1950 and 
1960.  In contrast, VA regulations and service department 
records showed that his recognized military duty with the 
Army transportation corps ended on August 15, 1945.  Active 
military service for individuals in the American Merchant 
Marine include only oceangoing service during periods of 
armed conflict from December 7, 1941 to August 15, 1945.  
38 C.F.R. § 3.7(x)(15) (2002).  Duty as a temporary member of 
the Coast Guard reserve does not qualify as active or 
inactive duty for training.  See 38 C.F.R. 
§§ 3.6(c)(6),(d)(4)(iii), 17.31 (2002).  The VA is bound by 
service department findings that the veteran's recognized 
military service ended on August 15, 1945.  See Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  In any event, service 
department and Merchant Marine records documented the 
veteran's exemplary work throughout his career with the 
Merchant Marines.  

Marriage and birth certificates confirmed data about the 
veteran's dependents.  An undated functional resume, with 
attachments, asserted that the veteran had been a project or 
sales engineer who maintained air conditioners, boilers, 
elevators, and power and water equipment on several ships for 
the Merchant Marines and for a medical center, country club, 
hotel, and offshore oil platform after the Merchant Marines.  
The resume packet mentioned nothing about the veteran's back.  
A December 1976 letter from a former U.S. senator and a March 
1989 letter from a former U.S. president acknowledged the 
veteran's interest in a government job but never mentioned 
the veteran's back.  A VA examiner documented two ruptured 
disks in April 1991.  

The RO's July 1991 decision, which considered the evidence of 
record at the time and denied entitlement to service 
connection for residuals of a back injury, is final because 
the veteran was notified of the decision by letter dated 
July 17, 1991, and he did not perfect a timely appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.201, 
20.202, 20.302.  Similarly, the RO's April 1997 
administrative decision, which recognized that the veteran 
had filed no additional evidence and denied entitlement to 
service connection for a back disability, is final because 
the veteran was notified of the decision by letter dated 
April 7, 1997, and he did not file a timely notice of 
disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302.  After the veteran filed a 
July 2000 informal application to reopen the claim, the March 
2001 rating decision denied reopening the claim, and the 
veteran perfected a timely appeal.  

The veteran has submitted new and material evidence to reopen 
the claim in the form of VA and private medical records, 
which show a current back disability, and September 2001 and 
January 2003 testimony, which allege that the veteran injured 
his back while loading, discharging, and disconnecting piping 
aboard the SS Argentina and Henry Gibbons and which identify 
two health care providers that examined the veteran during 
his recognized military service.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The new post-service VA and private medical records are 
material because they include diagnosis of a current back 
disability.  A valid claim requires proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  VA and private medical records from March 1991 to 
September 2001, which were obtained after April 1997, include 
diagnoses of degenerative changes, disc bulges, disc space 
narrowing, osteoporosis, paraspinal muscle atrophy, 
scoliosis, spondylosis, spurring, and stenosis of the spine.  
The September 2001 private medical opinion is also material 
because it states a possible nexus to service.  Service 
connection cannot be established without a nexus relating 
current residuals of a back injury to the claimed in-service 
back injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The September 2001 private physician stated a 
current diagnosis of lumbar spinal stenosis and noted that 
the veteran had lifted pipe in service and suffered recurrent 
back pain throughout his entire life.  

The veteran's September 2001 and January 2003 testimony is 
material because, instead of generally alleging a back injury 
while working twenty-five years as a Merchant Marine, he 
specified that he injured his back while loading, 
discharging, and disconnecting piping aboard the 
SS Argentina, where he served on military duty from March 
1943 to August 1943, and again on the Henry Gibbons, where he 
served on military duty in August 1945.  He acknowledged that 
Public Health medical records were unavailable for the 1940s 
but testified that he was treated with pain pills and 
instructed to sleep on his stomach.  His testimony is also 
material because it identified two health care providers, 
Kelsey Sea Boat and Brooklyn Port of Embarkation, which he 
claims examined him during his recognized military service, 
and a private law firm that might have copies of these 
medical records.  

The veteran has submitted new and material evidence, which 
was not previously considered and which bears directly and 
substantially upon the issue of entitlement to service 
connection for residuals of a back injury.  In connection 
with the evidence assembled before April 1997, the veteran's 
new and material evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  

Although the Board is deciding the claim on grounds different 
from that of the RO, which denied reopening the claim, the 
veteran will not be prejudiced by the Board's decision to 
reopen the claim and to defer appellate consideration of the 
issue of entitlement to service connection while the claim is 
remanded for further development.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
respiratory disability, currently characterized as asbestosis

The July 1991 decision, which denied entitlement to service 
connection for respiratory damage resulting from inhalation 
of carbon tetrachlorides, was based on the evidence of record 
at the time, which included lay statements, a formal 
application, service department records, Merchant Marine 
records, marriage and birth certificates, the veteran's 
resume, letters from a former U.S. senator and a former U.S. 
president, and post-service medical records.  

The veteran's September 1990 lay statement asserted that he 
incurred a respiratory disability when he was ordered to use 
carbon tetrachlorides, instead of regular solvents, to clean 
winches aboard ship in service.  His April 1991 statements 
requested a VA examination and asserted that he needed a 30 
percent disability rating in order to qualify for a full-time 
job at a VA hospital.  The veteran's formal October 1990 
application for service connection asserted that he incurred 
respiratory damage while working with carbon tetrachlorides 
in service and that he received post-service treatment for a 
respiratory disability in 1950 and 1960.  Service department 
records confirmed specific periods of recognized military 
service aboard five Merchant Marine ships from 1942 to 1945. 
Service department and Merchant Marine records documented the 
veteran's willingness to learn new job skills and his overall 
exemplary work aboard ship.  Marriage and birth certificates 
confirmed data about his dependents.  

The undated resume packet described the veteran's 
professional experience and letters from two former elected 
officials acknowledged the veteran's interest in a government 
job but never mentioned a respiratory disorder.  Private 
post-service medical records documented complaints of 
coughing and nasal congestion in May 1961 and June 1961, 
diagnosis of upper respiratory infection of unknown etiology 
in June 1961, a head cold in December 1962, and a sluggish 
respiratory system in January 1963.  

The RO's July 1991 decision, which considered the evidence of 
record at the time and denied entitlement to service 
connection for respiratory damage resulting from inhalation 
of carbon tetrachlorides, is final because the veteran was 
notified of the decision by letter dated July 17, 1991, and 
he did not perfect a timely appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 20.302.  After 
the veteran filed a July 2000 informal application to reopen 
the claim, the March 2001 rating decision reopened the claim 
and denied entitlement to service connection for asbestosis, 
and the veteran perfected a timely appeal.  

The veteran has submitted new and material evidence to reopen 
the claim in the form of VA and private medical records, 
which show a current respiratory disability, and September 
2001 and January 2003 testimony, which identify two health 
care providers that examined the veteran during his 
recognized military service.  See 38 C.F.R. § 3.156(a).  

The new post-service VA and private medical records are 
material because they include diagnosis of a current 
respiratory disability.  See Brammer, 3 Vet. App. at 225.  VA 
and private medical records from June 1993 to December 2000 
include diagnoses of fibrosis versus scarring of the right 
lung base, pleural thickening of the left lower chest wall, 
and irregular opacities compatible with asbestosis.  The June 
1993 private and October 2000 VA medical opinions are also 
material because they state a possible nexus to service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The June 1993 
private examiner opined that the veteran's chest x-ray 
revealed irregular opacities, which are often seen in 
individuals previously exposed to asbestos and which are 
compatible with a diagnosis of asbestosis.  The October 2000 
VA respiratory examiner noted current symptoms of mucous and 
coughing and opined that the veteran had been exposed to 
asbestos but did not state a diagnosis or timeframe for the 
asbestos exposure.  

The September 2001 and January 2003 testimony is material 
because the veteran identifies two health care providers, 
Kelsey Sea Boat and Brooklyn Port of Embarkation, which he 
claims examined him during his recognized military service.  
He also identifies a private law firm that might have copies 
of these medical records.  

The veteran has submitted new and material evidence, which 
was not previously considered and which bears directly and 
substantially upon the issue of entitlement to service 
connection for a respiratory disability.  In connection with 
evidence assembled before July 1991, the new and material 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  Therefore, the claim is reopened, and 
appellate consideration of the issue of entitlement to 
service connection for a respiratory disability, currently 
characterized as asbestosis, is deferred pending completion 
of the development requested in the remand portion of this 
decision.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a back 
injury is reopened.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a respiratory 
disability, currently characterized as asbestosis, is 
reopened.  


REMAND

With respect to the first two issues, the VA has a duty to 
assist the veteran in obtaining or confirming the 
unavailability of additional private medical records from 
Kelsey Sea Boat and Brooklyn Port of Embarkation.  Full 
compliance with the duty to assist includes VA's assistance 
in obtaining relevant records when the veteran has provided 
concrete data as to time, place and identity of the health 
care provider.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

Also with respect to the first two issues, the VA has a duty 
to assist the veteran in obtaining a VA examination and 
medical opinion.  The VA shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the VA, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A.  The Board is 
concerned that the claims folder was not available for review 
by the October 2000 VA respiratory examiner.  If a diagnosis 
is not supported by the finding on the examination report or 
if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2002).  

With respect to the third issue, the VA must remand the case 
to obtain a statement of the case for the veteran.  The 
November 2001 rating action denied reopening the claim of 
entitlement to service connection for hearing loss, and the 
veteran filed a timely notice of disagreement in November 
2001, which placed the issue in appellate state.  As a 
result, the issue of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for hearing loss must be remanded to the RO to 
issue a statement of the case.  38 U.S.C.A. § 7105(d)(1); 
38 C.F.R. §§ 19.9, 19.26, 19.29 (2002); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the addresses and approximate 
dates of examination and treatment in the 
1940s by Kelsey Sea Boat and Brooklyn 
Port of Embarkation and the current 
address of the Maritime Asbestos Legal 
Clinic.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from these two 
health care providers and the Maritime 
Asbestos Legal Clinic.  Failures to 
respond or negative replies should be 
noted in writing and associated with the 
claims folder.  

2.  After completion of Step #1, the 
veteran should be afforded VA spine and 
respiratory examinations.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in the denial of a claim.  
38 C.F.R. § 3.655 (2002).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner(s) before the 
examination(s).  

a.  The VA spine examiner should take x-
rays and conduct any further indicated 
studies, note whether the claims folder 
was reviewed before the examination, and 
state a medical opinion as to: 1) the 
medical classification of the veteran's 
back disability, if any, and the data 
required for medical classification; 2) 
whether it is as likely as not that a 
current back disability resulted from 
loading, discharging, and disconnecting 
piping aboard the SS Argentina from March 
1943 to August 1943 or aboard the ship 
Henry Gibbons in August 1945, or as a 
result of any other event during 
recognized military service in the Coast 
Guard-Merchant Marine from December 1942 
to August 1943 or Army Transportation 
Corps from October 1943 through August 
15, 1945; and 3) whether it is as likely 
as not that a current back disability 
resulted from the veteran's nonmilitary 
service in the Merchant Marine after 
August 15, 1945, or other post-service 
employment maintaining air conditioners, 
boilers, elevators, and power and water 
equipment for a medical center, country 
club, hotel, and offshore oil platform.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

b.  The VA respiratory examiner should 
take x-rays and conduct any further 
indicated studies, note whether the 
claims folder was reviewed before the 
examination, and state a medical opinion 
as to: 1) the medical classification of 
the veteran's respiratory disability, if 
any, and the data required for medical 
classification; 2) whether it is as 
likely as not that a current respiratory 
disability, to include asbestosis, 
resulted from exposure to asbestos-
covered pipes aboard the SS Argentina 
from March 1943 to August 1943 or aboard 
the ship Henry Gibbons in August 1945, or 
as a result of any other event during 
recognized military service in the Coast 
Guard-Merchant Marine from December 1942 
to August 1943 or Army Transportation 
Corps from October 1943 through August 
15, 1945; and 3) whether it is as likely 
as not that a current respiratory 
disability, to include asbestosis, 
resulted from exposure to asbestos-
covered pipes during the veteran's 
nonmilitary service in the Merchant 
Marines after August 15, 1945, or other 
post-service employment maintaining air 
conditioners, boilers, elevators, and 
power and water equipment for a medical 
center, country club, hotel, and offshore 
oil platform.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi , 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination reports and medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
service connection for residuals of a 
back injury and of entitlement to service 
connection for a respiratory disability, 
current characterized as asbestosis, 
based upon the entire evidence of record.  
All pertinent law, Court decisions, and 
regulations should be considered.  If the 
claims remain in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claims.  The RO should also 
issue a statement of the case as to 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
hearing loss.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

